DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/20 has been considered by the examiner.


Claim Objections
Claim 6, 22 and 29 are objected to because of the following informalities:  

Claims 6, 22 and 29 recites “if …” statements.  However, claim language that utilizes “if…” statements provide a potential for confusion and possible 112 issue since the current language just provides a possibility that the steps might happen or might be performed but does not necessarily indicate that it will happen or will be performed.  Furthermore, as there is no corresponding condition indicating what happens when the alternative of the “if…” situation occurs, it becomes unclear to the examiner as to what happens when the alternative of the “if…” situation occurs.  The examiner requests the “when …” statements instead of the current recitation of “if …” statements.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites “The wireless device of claim 24…” which recites that dependent claim 24 is dependent upon itself which appears to be a typographical error and should be dependent upon a different claim other than itself.  However, it is unclear to the examiner as to which claim the applicant intends claim 24 to be dependent upon and as such renders the claim indefinite.  A review of claim 8 shows similar recitations to that of claim 24 and since claim 8 is dependent upon claim 7 that shows similar limitations to that of claim 23, the examiner will therefore interpret claim 24 to be “The wireless device of claim 23,…”).


Allowable Subject Matter
Claim 29 is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claim 29 is objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-11, 16-21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent Publication 2018/0324866 herein after referenced as Lee).

Regarding claim 1 and claim 17, Lee discloses:
A method by a wireless device to perform access barring, the method comprising: and A wireless device comprising: memory operable to store instructions; and processing circuitry operable to execute the instructions to cause the wireless device to: starting a barring timer when an access attempt is barred; and based on a change in  (Lee, [0005] discloses a method for performing by the user equipment UE (i.e. reads on wireless device), access barring check in a wireless communication system and the method include performing the access barring check for a cell and if access to the cell is barred, starting a barring timer and if a coverage enhancement CE level of the UE is changed in the cell, stops the started barring timer.  One of ordinary skill in the art would recognize that it is inherent for a user equipment to include a processor and memory storing instructions in order to be able to execute the various functionalities).
Lee discloses in one embodiment that the barring timer is stopped when the CE level is changed but fails to explicitly disclose in the same embodiment that the CE level is directed towards barring information and therefore fails to disclose “and based on a change in barring information, stopping the barring.”  
In a different embodiment, Lee discloses:
and based on a change in barring information, stopping the barring (Lee, [0076] discloses the system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels (i.e. indicates obviousness that different CE level have different barring information) and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level; Lee, [0089] discloses the UE may receive from a network a system information block SIB including barring information per the CE level and the access barring check may be performed for the cell based on the CE level of the UE and the barring information corresponding to the CE level (i.e. indicates obviousness that different CE level have different barring information) of the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a change in CE level is a change in barring information as the different CE level corresponds to different barring information).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lee to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Lee, [0098]-[0099]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2 and claim 18, Lee discloses:
The method of claim 1, further comprising: and The wireless device of claim 17, wherein the processing circuitry is operable to execute the instructions to cause the wireless device to: performing alleviation of access barring when the barring timer is stopped (Lee, [0076] discloses the  system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level).
Regarding claim 3 and claim 19, Lee discloses:
The method of claim 1, wherein the change in barring information is determined by: and The wireless device of claim 17, wherein the processing circuitry is operable to execute the instructions to cause the wireless device to: reading new barring information; determining the new barring information is different from old barring information; and discarding the old access barring information (Lee, [0076] discloses the  system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level; Lee, [0082] discloses the UE may check whether access to the cell is barred for the determined CE level and if access to the cell is not barred, the UE may start a random access procedure; Lee, [0053] discloses the UE may receive SIB2 information including ACB information and the UE may store the ACB information and the UE may determine whether to allow access based on the stored ACB information.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, a determination that a new barring information is determined in order for the new RRC connection establishment for another CE level is to be triggered and that the old barring information for the old CE level is discarded and removed from utilization in favor of the new barring information of another CE level).
Regarding claim 4 and claim 20, Lee discloses:
The method of claim 1 and The wireless device of claim 17, wherein the change in the barring information is determined in response to a trigger to acquire a system information block (SIB) (Lee, [0050] discloses when new ACB information is triggered, the eNB may notify a UE AS that SIB information is to be changed soon due to the new ACB information and the UE receiving the paging may recognize that the SIB information is to be changed soon; Lee, [0053] discloses the UE may receive SIB2 information including ACB information and the UE may store the ACB information and the UE may determine whether to allow access based on the stored ACB information; Lee, [0048] discloses access class barring ACB; Lee, [0076] discloses the system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level). 
Regarding claim 5 and claim 21, Lee discloses:
(Lee, [0076] discloses the  system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level; Lee, [0082] discloses the UE may check whether access to the cell is barred for the determined CE level and if access to the cell is not barred, the UE may start a random access procedure; Lee, [0086] discloses the network can apply more stringent access class barring parameters based on a CE level or repetition level of the UE).
Regarding claim 7 and claim 23, Lee discloses:
The method of claim 1, further comprising and The wireless device of claim 17, wherein the processing circuitry is operable to execute the instructions to cause the wireless device to: in response to stopping the timer, performing an access barring check using an access category to determine whether an access attempt is barred (Lee, [0076] discloses the system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level; Lee, [0082] discloses the UE may check whether access to the cell is barred for the determined CE level and if access to the cell is not barred, the UE may start a random access procedure).
Regarding claim 8 and claim 24, Lee discloses:
The method of claim 7 and The wireless device of claim 23, wherein the barring timer is associated with the access category (Lee, [0076] discloses the system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level; Lee, [0086] discloses the network can apply more stringent access class barring parameters based on a CE level or repetition level of the UE).
Regarding claim 9 and claim 25, Lee discloses:
The method of claim 1 and The wireless device of claim 17, wherein the access attempt is associated with an access category (Lee, [0076] discloses the system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level; Lee, [0086] discloses the network can apply more stringent access class barring parameters based on a CE level or repetition level of the UE).
Regarding claim 10 and claim 26, Lee discloses:
The method of claim 9 and The wireless device of claim 25, wherein the barring timer is associated with the access category (Lee, [0076] discloses the system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level; Lee, [0086] discloses the network can apply more stringent access class barring parameters based on a CE level or repetition level of the UE).
Regarding claim 11 and claim 27, Lee discloses:
at least one of: (Lee, [0050] discloses when new ACB information is triggered, the eNB may notify a UE AS that SIB information is to be changed soon due to the new ACB information and the UE receiving the paging may recognize that the SIB information is to be changed soon; Lee, [0053] discloses the UE may receive SIB2 information including ACB information and the UE may store the ACB information and the UE may determine whether to allow access based on the stored ACB information; Lee, [0048] discloses access class barring ACB; Lee, [0076] discloses the system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level). 
Regarding claim 16, Lee discloses:
A non-transitory computer readable medium storing instructions (Lee, [0096]-[0097] discloses a UE includes a processor, a memory and transceiver and the memory is connected to the processor and stores various information for driving the processor and discloses the memory may include a storage medium).
which when executed by a computer perform the method of claim 1 (see claim 1).

Claim 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent Publication 2018/0324866 herein after referenced as Lee) in view of HONG et al. (US Patent Publication 2019/0357119 herein after referenced as Hong). 

Regarding claim 6 and claim 22, Lee discloses:
The method of claim 5, wherein determining the access category barring parameter change criteria comprises: and The wireless device of claim 21, wherein when determining the access category barring parameter change criteria the processing circuitry is operable to execute the instructions to cause the wireless device to: applying an access category barring parameter change criteria for each access category associated with the barring timer; (Lee, [0076] discloses the system information block SIB that UEs receive in enhanced coverage CE may provide different barring information parameters for different CE levels and the UEs may select access barring factors based on the CE level that the UEs are currently in and when the UE changes from one CE level to another CE level, an RRC layer of the UE may stop barring timer and may inform a NAS layer of the UE that barring is alleviated so that the NAS layer of the UE may be allowed to trigger new RRC connection establishment for another CE level; Lee, [0086] discloses the network can apply more stringent access class barring parameters based on a CE level or repetition level of the UE).	Lee discloses performing an access category barring check as well as receiving barring information as system information blocks but fails to explicitly disclose a unified access control and performing a comparison between receiving barring information against stored values and therefore fails to disclose “comparing the barring information to be used as a Unified Access Control (UAC) parameter if a barring check would have been performed using a particular access category to stored barring information associated with the particular access category; and determining that the access category barring parameter change criteria for the particular access category is fulfilled when there is a difference between the barring information to be used as the UAC parameter and the stored barring information associated with the particular access category.”
In a related field of endeavor, Hong discloses:
comparing the barring information to be used as a Unified Access Control (UAC) parameter if a barring check would have been performed using a particular access (Hong, [0121] discloses that it may be desirable that the barring configuration information for the unified access control is included in the system information block type 1; Hong, [0084] discloses the UE may determine whether to perform the barring check operation using pre-set UE configuration information and barring parameter information and the UE may check whether the corresponding barring bitmap information in accordance with UE configuration information is set as a pre-set value and when the barring bitmap information matches the pre-set value, skip barring check operation for the corresponding access attempt and the UE configuration information may be determined as one of access classes and the pre-set value may be configured in advance in the UE or mean a value stored after determined in advance; Hong, [0008] discloses the embodiments of the present disclosure are provided for unifying access control operations that are established by separate mechanisms according to each requirement and reducing complexity of implementing in a user equipment and a network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the barring information is a unified access control that is included in SIB1 and utilized by the UE to make a comparison between the information included in SIB1 with the pre-set information stored in the UE).
.


Claim 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent Publication 2018/0324866 herein after referenced as Lee) in view of KIM et al. (US Patent Publication 2019/0364462 herein after referenced as Kim).

Regarding claim 12 and claim 28, Lee discloses:
The method of claim 1 wherein the change in barring information is determined based on: (see claim 1) and The wireless device of claim 17, wherein the change in barring information is determined based on: (see claim 17).  Lee discloses that a mobile device receives barring information corresponding to a CE level via a system information block but fails to explicitly disclose that a comparison is made between information of a current SIB1 and information of a stored SIB1 and therefore fails to disclose “checking an information element in SIB1; comparing the information element in the SIB1 to an information element in a stored SIB1; and determining that the information element in the SIB1 is different from the information element in the stored SIB1.”
	In a related field of endeavor, Kim discloses:
checking an information element in SIB1; comparing the information element in the SIB1 to an information element in a stored SIB1; and determining that the information element in the SIB1 is different from the information element in the stored SIB1 (Kim, [0375] discloses the terminal newly receives system information broadcast from the base station and records value tag information provided in SIB1 and if the terminal returns from the shadow area, the terminal compares the stored value with the value tag included in the currently broadcast SIB1 and if the stored value tag is the same as the value tag included in SIB1, the terminal does not perform system information update and if the information has been changed, the terminal must receive newly updated information; Kim, [0061] discloses providing access barring configuration information as system information).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lee to incorporate the teachings of Kim for the purpose of providing the system with a means to determine when a configuration has been changed and receive updated information (Kim, [0375]) and for the purpose of  making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of access barring check by receiving barring information via a system information block as taught by Lee) with another known element and comparable device utilizing a known technique (i.e. performing a process of access barring check by receiving barring information via a system information block, wherein the process performs a comparison with the information in the current system information block with that of the stored information in order to determine whether to perform an update as taught by Kim) to improve the similar devices in the same way and to obtain the predictable result of the system 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645